Title: To Benjamin Franklin from Jean-Baptiste LeRoy, [before 21 September 1768]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[Before Sept. 21, 1768]
J’ai oublié Monsieur, dans la lettre que j’ai donnée a M. L’abbe Taglieri, pour vous, de vous demander une grace; c’est de me faire le plaisir de m’envoyer par la première occasion, que vous pourrez trouver, une petite provision de feuilles d’apalachine,  dont j’ai mis un echantillon dans ce petit pacquet. C’est pour une de mes parentes, qui, sachant que j’ai l’honneur d’être connu de vous, m’a prié instamment de vous en demander. Et comme cette plante, croit dans vos montagnes des apalaches, je pense qu’un deputé de L’Amérique doit en avoir facilement. Si la chose est possible, je vous en serai infiniment obligé.
J’ai l’honneur d’être avec les sentimens d’estime les plus distingués Monsieur Votre très humble et très obéissant serviteur
LeRoy

P.S. Voudrez vous bien Monsieur presenter mes hommages à Mr. Pringle et procurer sa connoissance à M. l’abbé Taglier[i].

 
Addressed: To / Doctr Benjamin Franklin / Deputy of the American Colonies / Buckingham Street / york buildings / London